03/14/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                              February 14, 2017 Session

   SOUTHWIND RESIDENTIAL PROPERTIES ASSOCIATION, INC. v.
                      KELVIN FORD

                  Appeal from the Circuit Court for Shelby County
                      No. CT-003095-13 Jerry Stokes, Judge
                     ___________________________________

                           No. W2016-01169-COA-R3-CV
                       ___________________________________


The association obtained a favorable judgment for unpaid assessments against property
owner of 1.6 lots as well as attorney’s fees in the trial court. Property owner appeals.
We vacate the trial court’s attorney’s fee award in favor of the association and remand for
consideration of the reasonableness factors as outlined in the Tennessee Rules of
Professional Responsibility. We affirm the trial court’s judgment in all other respects.
Affirmed in part, vacated in part, and remanded.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed in
                      Part; Vacated in Part; and Remanded

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which D. Michael
Swiney, C.J., and ARNOLD B. GOLDIN, J., joined.

Joshua B. Bradley, Memphis, Tennessee, for the appellant, Kelvin Ford.

Peter D. Baskind, Robin H. Rasmussen, Memphis, Tennessee, for the appellee,
Southwind Residential Properties Association, Inc.


                                       OPINION

                                     BACKGROUND

      Defendant/Appellant Kelvin Ford (“Mr. Ford”) and his wife Tasha Ford (“Dr.
Ford” and together with Mr. Ford, “the Fords”) purchased a piece of property by special
warranty deed on July 30, 2010. The property is located in a portion of the Southwind
Planned Development known as “The Estates.” The subdivision plat for The Estates was
filed on May 6, 1991 and reflects twelve large lots. According to the special warranty
deed, the property purchased by the Fords consists of “Lot 1 and part of Lot 2, Phase
XXVII, . . . as recorded in Plat Book 134, Page 39, in the Register’s Office of Shelby
County, Tennessee.” Of the twelve original lots in the recorded subdivision plat, only
Lots 1–4 survive to this day; Lots 5–12 were subdivided into smaller plots, referred to as
Lots 1–26 of Phase XL, and recorded in the plat book.

        All of the property in the subdivision is subject to the Declaration of Protective
Covenants, Agreements, Easements, Charges and Liens for Southwind (Residential),
referred to as the “CCRs” by the parties. Under a 1995 amendment to the CCRs (“1995
Amendment” or “Amended CCRs”), the properties in the subdivision are subject to the
“Assessment of Annual Charge,” which is to be determined by the Board of Directors
(“the Board”) of the Plaintiff/Appellee Southwind Residential Properties Association,
Inc. (“the Association”).1 The assessment is to be calculated taking into account the “Lot
Share” of each parcel, as discussed in detail, infra. The CCRs do not specifically address
parcels that include partial lots. In addition to rules regarding the Annual Assessment, the
CCRs provide rules regarding the maintenance of property. Specifically, Section 1.01 of
Article X of the CCRs provides that: “Each owner shall keep all or thereon, in good order
and repair, including the seeding, watering, and mowing of all lawns [and] the pruning
and cutting of all trees and shrubbery[.]” Additionally, the Association Bylaws, adopted
in 2009, specifically provide that: “The membership rights of any Member, including the
right to vote, may be suspended by the [Association] for any period during which any
assessment or charge owed to the Association by any such Member remains unpaid.”

        The dispute in this case largely stems from the assessment charged for the Fords’
property. According to the Fords, the Association initially charged them for two full Lot
Shares, despite the fact that he only owned one lot, plus a partial lot. Mr. Ford paid the
full assessment for two years, but in 2012 brought the issue to the Association’s attention.
After 2012, the Association agreed to reduce the assessment to reflect a 1.6 Lot Share,
taking into account the Fords’ full ownership of Lot 1 and partial ownership of Lot 2; the
Fords contended, however, that they properly owed only a single Lot Share. The Fords


        1
          The Fords’ deed contains a specific reference to the CCRs, including a notation that the CCRs
were “further amended at FC 0899.” The 1995 Amendment at issue, however, is contained at “Instrument
No. FC 0889 in the Office of the Shelby County Register.” In his brief, Mr. Ford does not argue that the
1995 Amendment to the CCRs does not apply to his property because it was not included on his deed, but
that the 1995 Amendment is ambiguous. See Appellant’s Brief, at 11 (“The Amendment, however, does
not address partial lots or contiguous lot ownership, and is therefore ambiguous as it pertains to Mr.
Ford’s property, which consists of ‘Lot 1 and Part of Lot 2.’ . . . For this reason (despite the absence of
reference to the Amendment in Mr. Ford’s Deed, the CCRs, as amended at FC 0889), cannot be relied
upon by the Association in its assertion that Mr. Ford knew or should have known how the Association
would bill him for his property.”) (internal citations omitted). Accordingly, we assume for purposes of
this appeal that the 1995 Amendment is properly applied to Mr. Ford’s property.
                                                   -2-
then unilaterally chose to remit only the assessment for a single Lot Share to the
Association.

        The Association thereafter filed a general sessions civil warrant against the Fords
on March 25, 2013. The civil warrant requested $2,847.74 in unpaid assessments, as well
as costs and attorney’s fees for a total judgment of $25,000.00. The Association was
initially awarded a default judgment; however, the default judgment was set aside and a
trial was held. On June 26, 2013, the general sessions court awarded a judgment in favor
of the Association in the amount of $3,368.39, “plus costs.” Mr. Ford filed an appeal to
circuit court on July 3, 2013. Although no notice of appeal was signed in the name of Dr.
Ford, when the case was docketed in Division III of the Shelby County Circuit Court,
both Mr. Ford and Dr. Ford were named as defendants.

       The parties subsequently entered into a period of discovery. On October 28, 2013,
the Association filed a petition for civil contempt against both Mr. Ford and Dr. Ford for
their failure to appear at scheduled depositions. The Fords filed a response to the
contempt petition on January 17, 2014, contending that they were in the process of
obtaining new counsel at the time the deposition was scheduled. The parties thereafter
agreed to strike the contempt petition and to reschedule the depositions.

       On March 27, 2014, the Association filed an amended complaint. Therein, the
Association more specifically outlined its claim for unpaid assessments, noting that it
sought both a full assessment for Lot 1 and “at least sixty percent of a yearly assessment
for Lot 2,” reflecting the portion of Lot 2 owned by the Fords. The Association therefore
sought a judgment for the full amount of unpaid assessments due at the time of trial, as
well as pre-judgment interest, attorney’s fees, and costs.

        At some point, the clerk of the circuit court pointed out to the parties that no notice
of appeal was filed on behalf of Dr. Ford. On June 13, 2014, Mr. Ford and Dr. Ford filed
a motion to “determine parties to appeal from general sessions[.]” In their motion and
accompanying memorandum, the Fords noted that both Mr. Ford and Dr. Ford had
participated in the circuit court case for over a year without any confusion. As such, the
Fords asked that the trial court enter an order clarifying that Dr. Ford was a proper party
to the case.

        On June 17, 2014, the Fords filed an answer to the Association’s amended
complaint and a counter-complaint. Therein, the Fords denied that the Association was
entitled to any damages for unpaid assessments, as they alleged that the Association had
in fact been overcharging for the assessments due to ambiguities in the CCRs that should
be construed in the Fords’ favor. The Fords also asserted that “some or all of [the
Association’s] costs and expenses are unnecessary and are not reasonably related to the
collection of the assessments alleged due from the Fords.” In addition, the Fords raised
claims of negligent and intentional misrepresentation and breach of contract. Finally, the
                                          -3-
Fords asserted that the intentional misrepresentation by the Association “constitutes
outrageous conduct worthy of punishment through the assessment of exemplary
damages.” As such, the Ford sought an unspecified amount of damages due to the
Association’s allegedly tortious conduct.

       The Association filed a response to the Fords’ motion to determine the proper
parties to the appeal on June 19, 2014. Therein, the Association noted that a notice of
appeal was filed only on behalf of Mr. Ford, not Dr. Ford. Accordingly, the Association
asked the trial court to enter an order finding that only Mr. Ford was a party to the appeal.
On June 27, 2014, the trial court entered an order finding that only Mr. Ford had
effectively appealed the general sessions judgment and therefore Dr. Ford was not a party
to the appeal. The caption of the case was thereafter changed to reflect Mr. Ford as the
sole defendant.2

        The Association next filed an answer to Mr. Ford’s counter-complaint on July 16,
2014, denying the material allegations contained therein. The Association’s answer also
raised affirmative defenses of, inter alia, the expiration of the statute of limitations and
failure to plead certain claims with particularity. Shortly, thereafter, the Association filed
a motion for partial summary judgment against Mr. Ford, arguing that Mr. Ford’s
counter-claims were barred by the statute of limitations and that the claims for intentional
misrepresentation and outrageous conduct were not pled with particularity as required by
Rule 9.02 of the Tennessee Rules of Civil Procedure. Mr. Ford responded in opposition
to the motion for partial summary judgment on November 24, 2014.

       The case was continued several times, nearly all of which occurred at Mr. Ford’s
request. One such continuance occurred when Mr. Ford’s second attorney withdrew and
Mr. Ford retained substitute counsel. During this time, the case was transferred to
Division IV of Shelby County Circuit Court. On February 19, 2016, the trial court
entered an order granting Mr. Ford “one (1) final continuance,” setting trial for April 26,
2016, and ordering the parties to participate in mediation.

       On April 4, 2016, Mr. Ford filed a motion regarding the proper interpretation of
the CCRs as applied to Mr. Ford’s property. The Association responded in opposition on
April 19, 2016, asserting that the specific question presented by the motion “has no
bearing upon the case.” Both parties thereafter filed pre-trial briefs.

      A trial occurred as scheduled on April 26, 2016. Robert Cox, the vice-president of
the Association, first testified about the dispute between the Association and the Fords.
        2
           The Fords asked the trial court to grant permission to seek an interlocutory appeal of its order
excluding Dr. Ford as a party. See Tenn. R. App. P. 9 (involving interlocutory appeals by permission from
the trial court and this Court). The trial court denied the motion by order of November 12, 2014. This
dispute has not been raised as an issue on appeal. Consequently, we will not question the trial court’s
ruling that only Mr. Ford is a proper party to this case.
                                                   -4-
Mr. Cox acknowledged that Mr. Ford approached him in 2012 concerning what Mr. Ford
considered an overcharge of assessments as to his property. Ultimately the parties were
unable to amicably resolve the dispute, leading to this litigation. According to Mr. Cox,
the litigation expenses in this case stemmed from the Association’s need to respond to
Mr. Ford’s motions, the multiple continuances granted to Mr. Ford, and “Mr. Ford’s lack
of cooperation [throughout the litigation, which] has driven up the attorney’s fees in this
case[.]” Mr. Cox denied that he ever gave any assurances to the Fords that their property
would be assessed as a single lot; according to Mr. Cox, he lacked the authority to make
such an assurance. Mr. Cox admitted, however, that he could not know whether another
Association board member or employee made such an assurance to the Fords. Mr. Cox
further admitted that Mr. Ford had made some payments since 2012 on the assessment,
but not the entirety of what the Association contended was owed.

        Tamela Moss, an employee of the Association’s management company testified
regarding both the assessment allegedly owed by Mr. Ford and the costs associated with
the litigation. According to Ms. Moss, the Fords were initially assessed for two lots, but it
was later determined that he should be assessed on only 1.6 lots. At that time, Ms. Moss
testified that the Association “went back and calculated, verified everything, and . . . did
all the adjustments.” Ms. Moss testified that Mr. Ford paid the assessment in full the first
two years after the purchase of the property, but even after the assessment was reduced to
reflect only a 1.6 Lot Share, Mr. Ford failed to make a full payment to the assessment
after 2012. Instead, Mr. Ford only paid for one Lot Share. According to Ms. Moss, using
the 1.6 Lot Share to calculate Mr. Ford’s assessment, Mr. Ford owed unpaid assessments
on Lot 1 in the amounts of $3,401.74 and $4,939.32. Ms. Moss admitted, however, that
Mr. Ford made a payment of $1,175.00 on the Lot 1 assessment for which he had yet to
be credited.

       Ms. Moss also testified that the Association incurred costs of $2,500.00 from her
management company relative to the litigation, which had apparently been included in
Ms. Moss’s prior $4,939.32 figure concerning the unpaid assessment on Lot 2. Ms. Moss
explained that she “put in considerable over-time which [her] boss had to pay [her] for,”
as the dispute between the Association and the Fords “hijacked [her] work life.” Ms.
Moss testified that the Association was required to reimburse the management company
for these costs, as the costs were related to the Association’s effort to collect outstanding
assessments. Ms. Moss admitted, however, that this was not a typical cost assessed to a
homeowner, but was merely a result of the extensive litigation.

       Ms. Moss next testified that the Association incurred legal fees of $68,018.75,
which had been paid by the Association at the time of trial. Through Ms. Moss, counsel
for the Association presented billed and paid invoices for legal fees totaling $68,018.75
and asked that the invoices be admitted into evidence. Counsel for Mr. Ford initially
objected to the admission of the invoices on the basis that he had not been given the bills
in discovery. The trial court thereafter granted Mr. Ford a short recess to allow his
                                           -5-
counsel time to review the bills. At the resumption of trial, Mr. Ford’s counsel stated that
he had been able to superficially review the invoices. Mr. Ford’s counsel did not renew
his objection to the bills or offer any additional objections as to their admissibility. The
invoices were therefore admitted as exhibits.

        In contrast to the testimony of Mr. Cox and Ms. Moss, Mr. Ford testified that he
should be assessed only a single Lot Share for his property. Specifically, Mr. Ford
testified that although he was initially aware that his property “would be assessed two lot
fees,” Ms. Moss informed him prior to the closing on the property that he could easily
obtain permission from the Association to only pay a single lot fee. Mr. Ford testified that
based upon this assurance, he and Dr. Ford decided to purchase the property and address
the proper calculation of the assessment “down the road.” According to Mr. Ford, he and
Dr. Ford paid fees on “two full lots” at the time of closing on the property and for a
period of two years thereafter. Mr. Ford testified that he later sent a letter to the
Association formally asking that he only be charged an assessment for a single lot. Mr.
Ford testified that the Association admitted that it had made a mistake in assessing the
Fords for two full lots, but refused to reduce the assessment to a single lot. Instead, the
Association indicated that the Fords pay a full assessment on Lot 1 and a pro-rated
assessment for Lot 2, reflecting the amount of Lot 2 actually owned by the Fords. Mr.
Ford testified that even after the Association conceded that the Fords only owed an
assessment on 1.6 lots, they received a letter from the Association requesting payment for
two full Lot Shares.

       Mr. Ford admitted that he and Dr. Ford own 1.6 lots. Mr. Ford asserted, however,
that consideration of the lots was improper and that the assessment should instead be
calculated by tract, of which the Fords only own one. After paying two full Lot Shares in
2010 and 2011, Mr. Ford testified that he asked that his 2012 assessment be calculated
using only one Lot Share and also that he be credited in the amount of his prior
overpayment. As a result, Mr. Ford testified that in 2012 and 2013 he only paid the
amount owed for a single Lot Share after deducting the purported credit. Thereafter, in
2014, 2015, and 2016, Mr. Ford testified that he paid the assessment on one full Lot
Share.

       With regard to his counter-claim for breach of contract, Mr. Ford testified that he
and Dr. Ford were initially informed that they were not required to mow the lawn on a
portion of their property because it was wooded and shielded from view. After several
years, however, Mr. Ford testified that the Association objected to the condition of the
property and required the Fords to mow the area, leading to instances of trespass by
children. In addition, Mr. Ford testified that after this dispute arose, the magnetic stickers
that allowed the Fords to reach their property through The Estates’ back gate were
deactivated. Instead of using the back gate like other homeowners, the Fords were
thereafter required to go through the front gate of The Estates. Mr. Ford further admitted
that the underlying matter was not the only litigation in which he and the Association
                                             -6-
were involved. First, Mr. Ford testified that the Association had filed another complaint
against Mr. Ford in circuit court involving Mr. Ford’s failure to maintain his property. It
appears from the testimony at trial that this matter was resolved. Mr. Ford also testified
that he had filed a complaint in chancery court against the Association alleging that the
Association had racially discriminated against him. The record is unclear of the
resolution of this lawsuit.

       At the conclusion of Mr. Ford’s testimony, Ms. Moss was recalled. Ms. Moss
unequivocally denied that she had ever informed Mr. Ford that his property could be
assessed as a single lot. According to Ms. Moss, that is not the Association’s typical
practice, having never allowed such a consolidation in the past, and she has no authority
to determine the property assessment for a parcel of property. Ms. Moss also testified that
the Fords’ property was “consistently overgrown,” which required the Association to file
a separate lawsuit to force Mr. Ford to mow the lawn. Ms. Moss explained that the
Association has a written delinquency policy indicating that the Association may suspend
privileges to owners who have failed to pay their assessments. According to Ms. Moss,
the suspension of privileges occurs frequently throughout the neighborhood and the
Association has previously gone to great lengths to collect unpaid assessments from other
owners.

        The trial court issued an oral ruling at the conclusion of the proof, which ruling
was incorporated into the trial court’s May 9, 2016 final judgment. Therein, the trial court
noted that the case had “a very lengthy history” and that there was no dispute that the
Fords own one lot and sixty percent of a second contiguous lot or that all property in the
Southwind neighborhood is subject to the CCRs including Annual Assessments. The trial
court found that the CCRS provide that Annual Assessments were to “be assessed by
lot,” as defined by the “recorded subdivision plat.” Because the trial court concluded that
Mr. Ford owned 1.6 lots based upon the recorded subdivision plat, the trial court
determined that Mr. Ford was responsible for Annual Assessments on 1.6 Lot Shares. As
such, the trial court entered a total judgment against Mr. Ford for $7,166.06 for unpaid
assessments. In reaching this award, the trial court deducted Mr. Ford’s uncredited
payment of $1,175.00 from the unpaid assessment on Lot 1, resulting in a net unpaid
assessment on Lot 1 of $2,226.74 In addition, the trial court ruled that Mr. Ford owed
$4,939.32 in unpaid assessments for Lot 2, which award included expenses charged by
the Association’s management company “for overtime hours associated with this case, a
cost of collection to the Association[.]”

        The trial court also dismissed Mr. Ford’s counter-claims, finding that he failed to
meet his burden of proof. In the trial court’s ruling, it noted that the parties were “fairly
sophisticated and knowledgeable” and that the parties had “full knowledge of what was
being purchased.” In addition, the trial court noted that the property purchased was
“fairly expensive” leading the trial court to believe that Mr. Ford “had the wherewithal to
get counsel . . . if he had wanted to [] spell out what he felt his rights were and what his
                                             -7-
obligations would be.” The trial court also mentioned the long-standing nature of the
dispute and the fact that the dispute could have been resolved on multiple occasions as
early as 2010 at the property closing. Finally, the trial court awarded the Association
$66,892.25 in attorney’s fees, which represented the Association’s entire fee request less
the fees accrued when the Association filed an objection to a discovery request. The trial
court held that an award of attorney’s fees was specifically authorized by the CCRs and
that the large award was justified in this case in spite of the small amount of damages.
Mr. Ford filed a timely notice of appeal.

                                    ISSUES PRESENTED

       Mr. Ford raises four issues, which are taken and slightly restated from his brief:

       1. Whether the trial court erred by finding that Mr. Ford failed to fully pay
          association assessments to the Association.
       2. Whether the trial court erred in dismissing Mr. Ford’s counter-claims.
       3. Whether the trial court erred in its interpretation and application of
          Articles III and IV of the CCRs by awarding attorney’s fees and costs
          related to instances not specified in the CCRs.
       4. Whether the trial court abused its discretion in awarding attorney’s fees
          to the Association.

                                  STANDARD OF REVIEW

       In this appeal from a bench trial, we review the trial court’s findings of fact de
novo with a presumption of correctness, unless the evidence preponderates otherwise.
Tenn. R. App. P. 13(d). No presumption of correctness, however, attaches to the trial
court’s conclusions of law and our review is de novo. Blair v. Brownson, 197 S.W.3d
681, 684 (Tenn. 2006) (citing Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000)). For
the evidence to preponderate against a trial court’s finding of fact, it must support another
finding of fact with greater convincing effect. 4215 Harding Road Homeowners Ass’n.
v. Harris, 354 S.W.3d 296, 305 (Tenn. Ct. App. 2011); Walker v. Sidney Gilreath &
Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000).

                                        DISCUSSION

                                              I.

       Mr. Ford first argues that the trial court erred in finding that Mr. Ford failed to pay
the full assessment owed by him. Mr. Ford does not suggest that he is not bound by the
assessment requirements of the CCRs or that he is not required to pay any assessment on
his property. Instead, he argues that the trial court erred in its calculation of the
assessment owed on Mr. Ford’s property. This issue requires that we interpret the CCRs
                                             -8-
and apply the calculation contained therein to Mr. Ford’s property. “It is well settled that
restrictive covenants are to be strictly construed, and, like other contracts, they will be
enforced according to the clearly expressed intention of the parties.” Baird v. Smith, No.
01-A-01-9003-CH00094, 1990 WL 192713, at *1 (Tenn. Ct. App. Dec. 5, 1990) (quoting
Benton v. Bush, 644 S.W.2d 690 (Tenn. Ct. App. 1982)). The construction of restrictive
covenants is therefore a question of law not entitled to a presumption of correctness on
appeal. Hughes v. New Life Dev. Corp., 387 S.W.3d 453, 481 (Tenn. 2012). As
explained by this Court:

       Because the instant case involves the interpretation of restrictive covenants,
       we apply well-established rules of construction and law in order to construe
       the terms of the covenants. Parks v. Richardson, 567 S.W.2d 465, 467
       (Tenn. Ct. App. 1977). . . . Thus, if the “meaning of the covenant is
       reasonable and unambiguous, there is no need to seek further clarification
       outside its language.” Shea v. Sargent, 499 S.W.2d 871, 874 (Tenn. 1973).
       If the language of the restrictive covenant is unambiguous, and its plain
       meaning is fair and reasonable, then its terms may not be altered or varied
       by parol evidence. Hicks, 978 S.W.2d at 547–48 (citations omitted).
       However, if [parol evidence is] needed, then we would also interpret [the
       covenants] in compliance with the well-established rules governing
       interpretation of other written contracts, where the primary goal is to
       ascertain the intention of the parties as expressed by the language of the
       document itself. See Hicks v. Cox, 978 S.W.2d 544, 547 (Tenn. Ct. App.
       1998). The words of a contract must be given their usual and ordinary
       meaning. Hicks, 978 S.W.2d at 547 (citing Aldridge v. Morgan, 912
S.W.2d 151, 153 (Tenn. Ct. App. 1995); Rainey v. Stansell, 836 S.W.2d
117, 119 (Tenn. Ct. App. 1992)).

Grand Valley Lakes Prop. Owners Ass’n, Inc. v. Burrow, 376 S.W.3d 66, 78 (Tenn. Ct.
App. 2011). Because restrictive covenants “are in derogation of the right to free use and
enjoyment of property[,]” Tennessee Courts will resolve “[a]ny doubt concerning the
applicability of a restrictive covenant . . . against the restriction.” Hughes, 387 S.W.3d at
481 (Tenn. 2012) (citing Williams v. Fox, 219 S.W.3d 319, 324 (Tenn. 2007); Massey v.
R.W. Graf, Inc., 277 S.W.3d 902, 908 (Tenn. Ct. App. 2008)). “When the terms of a
covenant may be construed in more than one way, courts must resolve any ambiguity
against the party seeking to enforce the restriction and in a manner which advances the
unrestricted use of the property.” Id. (citing Williams, 219 S.W.3d at 324).

      Accordingly, we first consider the language of the CCRs. According to Article
IV, Section 4.3 of the CCRs: “Each Member by acceptance of a deed or other
conveyance to Member’s Property, whether or not it shall be so expressed in any such
deed or other conveyance, shall be deemed to covenant and agree to pay [the

                                            -9-
Association] the Annual Charges.” In turn, Article III, Section 3.2 of the 1995
Amendment to the CCRs provides:

       For the purpose of providing funds for use as specified in Article V hereof,
       the Board shall, in each calendar year commencing with the year 1995,
       assess against the Assessable Property the Annual Charges (as hereinafter
       defined) to meet its annual expenses which shall be estimated by the Board
       (Estimated Annual Expenses) in order to bill the Members in a timely
       fashion.
       The Board shall separately assess each Parcel as provided herein, and each
       such Parcel shall be charged with and subject to a lien for the amount of
       such separate assessment which shall be deemed the “Annual Charge” with
       respect to such Parcel.

Section 3.2 of the 1995 Amendment goes on to detail the specific calculation used in
computing an owner’s “annual charge” by taking into account the numbers of homes and
lots in the neighborhood and the estimated expenses of the Association to determine each
owner’s “Lot Share.” The calculation provides differing assessment calculations for
homes and lots and indicates that that each non-excluded lot pays a Lot Share “until
assessed as home.” Finally, the term “lot” is defined as “a lot in a recorded subdivision
plat (i.e., recorded prior to the recording of this Amendment) in the Southwind
Property[.]”

       Thus, the CCRs make clear that assessments should be charged separately for
“each [p]arcel.” The term “parcel” however, is defined by the CCRs only as including
“Residential Parcel[s]” and offers no express clarification of whether contiguous tracts
made up of more than one originally platted lot should be assessed as a single parcel or as
multiple parcels.3 Mr. Ford argues that his property should be assessed as a single parcel
because it constitutes only a single “tract.” Indeed, there is no dispute that Mr. Ford’s
property constitutes a single tract as defined by the CCRs, which define a tract as “[a]
contiguous piece of property under one ownership.” The Association argues, however,
that the fact that Mr. Ford owns only a single tract is irrelevant because “the Amended
CCRs do not consider tracts when assessing property.”

        Mr. Ford agrees that the Amended CCRs make no mention of tracts in the
calculation of the assessment. According to Mr. Ford, however, because the Amended
CCRs also provide no specific rules for the calculation of assessments on partial lots, the
Amended CCRs are rendered ambiguous and consideration of other sources to determine
this issue is necessary. Specifically, Mr. Ford asks this Court to consider the CCRs prior

       3
          “Residential Parcel” is defined as “[a]ny unit, lot, part, or parcel of Southwind Property
designed for a single family residence . . . regardless of whether a dwelling has or has not been
constructed on such lot.”
                                              - 10 -
to the 1995 Amendment, which provided that the annual charge was to be determined
based upon each parcel’s “Market Valuation.” In turn, “Market Valuation” was defined
as “the highest appraised or market value placed on a particular Parcel or Tract of
Southwind Property, including land and improvements.” (Emphasis added). Thus, Mr.
Ford argues that the original CCRs contemplated that Annual Assessments were to be
calculated based upon the number of tracts owned. Because there is no dispute that Mr.
Ford owns only a single “tract,” as that term is defined in the CCRs, Mr. Ford contends
he owes an Annual Assessment for only a single parcel or Lot Share.

      Respectfully, we cannot agree with Mr. Ford’s interpretation of the Amended
CCRs. Here, as previously discussed, there is no dispute that the CCRs as amended in
1995 are applicable in this case. Accordingly, we apply the plain language of the
Amended CCRs unless an ambiguity requires that we consider parole evidence, such as
the CCRs as they existed prior to the 1995 Amendment. See Grand Valley Lakes, 376
S.W.3d at 78. In making this determination, we keep the following principles in mind:

       All clauses and provisions of the contract should, if possible, be so
       construed as to harmonize with one another, and all the language of a
       contract should be construed so as to subserve, and not subvert, the general
       intention of the parties. The whole agreement should, if possible, be
       construed so as to conform to an evident consistent purpose.

State ex rel. Neff v. Cotton Belt Ins. Co., No. 87-101-II, 1987 WL 28386, at *6 (Tenn.
Ct. App. Dec. 23, 1987).

        We agree with Mr. Ford that the calculation of Annual Assessments under the
Amended CCRs is not a model of clarity. From our review, however, the plain language
of the Amended CCRs as a whole clearly evinces an intention to utilize lots, rather than
tracts, in determining a property owner’s parcel for purposes of the Annual Assessment.
First, we note that the term “Residential Parcel,” as defined by the CCRs, expressly
includes “lot[s],” rather than tracts. Indeed, a clear intention to utilize lots rather than
tracts in the calculation of Annual Assessments is manifest throughout the Amended
CCRs. As previously discussed, the calculation provided by the 1995 Amendment
specifically determines a homeowner’s “Lot Share.” The Amended CCRs later explain
that the “Annual Charge for each Lot shall be a Lot Share.” (Emphasis added).
Moreover, when discussing the timeline for payment of the Annual Assessment, the
Amended CCRs specifically state that “[t]he Annual charge for each Lot shall first
become due upon the earlier of” several contingencies. (Emphasis added). Additionally,
the 1995 Amendment includes a specific definition of the term “lot,” mandating that a lot
be determined by a previously recorded subdivision plat. In contrast, the term “tract” is
simply not mentioned in the discussion of the Annual Assessment in the Amended CCRs.
Clearly, then, the CCRs contemplate that the Annual Assessment will be calculated based

                                           - 11 -
upon the lot or lots owned by the property owner, rather than the number of contiguous
tracts.

        Given this clear intention, we cannot agree with Mr. Ford’s contention that we
must instead utilize specifically superseded language from the original CCRs simply
because the Amended CCRs do not expressly address partial lots. As this Court has
stated, both “common sense and [the] probable intention of the parties are the guides to
the construction of a written instrument[.]” Taylor v. Universal Tire, Inc., 672 S.W.2d
775, 779 (Tenn. Ct. App. 1984) (citing Stop & Shop, Inc. v. Ganem, 347 Mass. 697, 200
N.E.2d 248 (Mass. 1964)); see also Dattel Family Ltd. P’ship v. Wintz, 250 S.W.3d 883,
892 (Tenn. Ct. App. 2007) (holding that the court “is not required to check common
sense at the courthouse door”). Here, the Amended CCRs clearly state that Annual
Assessments are to be calculated based upon lots. Thus, common sense dictates that,
where a property owner’s “tract” includes land from more than one of the original lots as
defined by the recorded subdivision plat, the property owner’s Annual Assessment will
also be calculated based upon more than a single lot or Lot Share. Indeed, Mr. Ford
admits in his brief to this Court that the original CCRs prior to the 1995 Amendment
likewise fail to “define partial lots or provide a calculation for a ‘Partial Lot Share.’” As
such, Mr. Ford’s contention that we should look to the original CCRs to resolve this
dispute and hold that he should pay only the Annual Assessment for a single “tract” is
unavailing.

       Based on the foregoing, we conclude that the trial court did not err in interpreting
the Amended CCRs as requiring that Mr. Ford’s Annual Assessment be determined based
upon the number of lots he owns. Mr. Ford admitted at trial that based on the previously
recorded subdivision plat applicable to this matter, he owns 100% of one lot, as well as
60% of a second lot. The trial court’s calculation of Mr. Ford’s assessment based upon
his ownership of 1.6 lots is, therefore, affirmed.

                                             II.

      Mr. Ford next argues that the trial court erred in dismissing his counter-claims. As
previously discussed, in his counter-complaint, Mr. Ford asserted claims of intentional
and negligent misrepresentation, as well as breach of contract. As an initial matter,
however, we must discuss the deficiencies in Mr. Ford’s brief. Pursuant to Rule 27 of the
Tennessee Rules of Appellate Procedure, all briefs filed by appellants must include:

       An argument, which may be preceded by a summary of argument, setting
       forth:

       (A) the contentions of the appellant with respect to the issues presented,
       and the reasons therefor, including the reasons why the contentions require

                                           - 12 -
       appellate relief, with citations to the authorities and appropriate
       references to the record (which may be quoted verbatim) relied on; and
       (B) for each issue, a concise statement of the applicable standard of review
       (which may appear in the discussion of the issue or under a separate
       heading placed before the discussion of the issues); . . . .

Tenn. R. App. P. 27(a)(7) (emphasis added). Based upon this rule, this Court has
repeatedly held that the failure to cite authority in support of arguments or “to construct
an argument regarding [a] position on appeal” constitutes a waiver of the issue on appeal.
Newcomb v. Kohler Co., 222 S.W.3d 368, 401 (Tenn. Ct. App. 2006); see, e.g., Forbess
v. Forbess, 370 S.W.3d 347, 355 (Tenn. Ct. App. 2011); Hawkins v. Hart, 86 S.W.3d
522, 531 (Tenn. Ct. App. 2001); Bean v. Bean, 40 S.W.3d 52, 55–56 (Tenn. Ct. App.
2000). In addition, “where a party . . . merely constructs a skeletal argument, the issue is
waived.” Sneed v. Bd. of Prof’l Responsibility of Supreme Court, 301 S.W.3d 603, 615
(Tenn. 2010).

       This section of Mr. Ford’s brief contains the required statement regarding the
purported standard of review applicable here, citing Konvalinka v. Chattanooga-
Hamilton County Hospital Authority, 249 S.W.3d 346 (Tenn. 2008). The cited portion
of Konvalinka concerns the abuse of discretion standard applicable in reviewing findings
of civil contempt. Id. at 358. Fortunately for Mr. Ford, the stringent abuse of discretion
standard is simply not applicable to the trial court’s finding that Mr. Ford failed to meet
his burden on his various counter-claims. Instead, as previously discussed, the trial
court’s ruling is reviewed de novo with a presumption of correctness for the trial court’s
findings of fact. See Tenn. R. App. P. 13(d).

        Unfortunately for Mr. Ford, however, this inapplicable standard of review is the
only authority cited in this portion of his appellate brief. Although Mr. Ford raised claims
in his counter-complaint regarding misrepresentation, breach of contract, and outrageous
conduct and asserts that the trial court erred in dismissing these claims, absolutely no
authority is cited in any form to support Mr. Ford’s argument that these claims were
improperly dismissed. Without citation to legal authority, these arguments are waived.
See Sneed, 301 S.W.3d at 615; Newcomb, 222 S.W.3d at 401.

       Even assuming, arguendo, that these claims are not waived by Mr. Ford’s
complete failure to cite legal authority in support of his argument, we conclude that Mr.
Ford has not shown that the trial court erred in dismissing these claims as unsupported by
the evidence. For example, Mr. Ford’s misrepresentation claims rest on his assertion that
Ms. Moss informed him that after his purchase of the subject property, he would be able
to obtain permission for it to be assessed as a single lot. See Walker v. Sunrise Pontiac-
GMC Truck, Inc., 249 S.W.3d 301, 311 (Tenn. 2008) (requiring as an element of
intentional misrepresentation that the defendant made a false representation of existing or
past fact); Homestead Grp., LLC v. Bank of Tenn., 307 S.W.3d 746, 751 (Tenn. Ct.
                                            - 13 -
App. 2009) (requiring as an element of negligent misrepresentation that the defendant
supplied false information to the plaintiff). Ms. Moss, however, unequivocally denied
ever having made that assertion to Mr. Ford. Because of the starkly contradicting
testimony on this issue, the trial court was required to resolve the dispute based, at least
in part, on the relative credibility of the witnesses. This Court, however, “will not re-
evaluate a trial judge’s assessment of witness credibility absent clear and convincing
evidence to the contrary.” Wells v. Tenn. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn.
1999). Mr. Ford has simply not shown that the trial court erred in assessing the parties’
relative credibility on this issue or in dismissing his misrepresentation claims.

       The same is true of Mr. Ford’s breach of contract claim. In his counter-complaint
and at trial, Mr. Ford asserted that the Association breached its contract with Mr. Ford by
denying him the benefits of membership allowed to other members, such as access to the
property through The Estates’ back gate. Again, no law is cited to support Mr. Ford’s
assertion that this restriction constituted a material breach of the parties’ contract.
Furthermore, Mr. Ford admitted at trial that the Association Bylaws allow the
Association to suspend the membership rights of any owners who have unpaid
assessments.4 Indeed, Ms. Moss testified that the membership rights of multiple owners
were restricted due to unpaid assessments and that Mr. Ford, while restricted in the
manner in which he could reach his property, was never denied access to his property.
Moreover, although Mr. Ford asserted at trial that a breach of contract occurred when the
Association required Mr. Ford to mow his unimproved lot, there can be no dispute that
the CCRs clearly provide that parcels and their improvements be kept in good repair,
including “mowing of all lawns,” without exception for unimproved parcels. Under these
circumstances, and given the lack of legal authority cited on this issue, we likewise
conclude that the trial court did not err in dismissing Mr. Ford’s breach of contract claim.

       Finally, we note that although they were not designated as counter-claims in his
counter-complaint, Mr. Ford argues that the trial court erred in dismissing his claim that
the Association was guilty of unclean hands and that he had paid his debt through accord
and satisfaction. Instead, both arguments were presented by Mr. Ford as defenses to the
Association’s collection efforts. Again, no law is cited in Mr. Ford’s brief to support
either argument. Given the fact that Mr. Ford confined his issue on appeal to the
dismissal of his counter-claims and no legal authority is cited to support Mr. Ford’s
arguments on these defenses, we will not address these arguments in this appeal.

                                                  III.


        4
          Mr. Ford’s testimony indicated that he did not believe that the 2009 Association Bylaws were
applicable to him, despite having been adopted prior to his purchase of the subject property. Mr. Ford
does not raise this argument on appeal; in fact, Mr. Ford does not mention the Association Bylaws in this
portion of his appellate brief.
                                                 - 14 -
       Mr. Ford finally argues that the trial court erred in awarding the Association
attorney’s fees and costs, arguing both that the award of attorney’s fees and costs was not
authorized by the CCRs and that the award was excessive. We begin first by addressing
whether the attorney’s fees and costs awarded in this case were authorized by the CCRs,
which provide in relevant part: “Each such assessment, together with interest and costs of
collection, including reasonable attorney’s fees, shall be a personal obligation of the
person who was the owner of such Member’s Property at the time when the assessment
fell due.” “Though normally review of an award of attorney’s fees is subject to an abuse
of discretion standard,” where the parties dispute the trial court’s “interpretation and
application of a contractual provision allowing for attorney’s fees[,]” our review is de
novo. Clark v. Rhea, No. M2002-02717-COA-R3-CV, 2004 WL 63476, at *2 (Tenn. Ct.
App. Jan. 13, 2004).

       Mr. Ford argues that the attorney’s fees incurred in this case are not properly
categorized as “costs of collection,” because the fees awarded by the trial court include
fees incurred in the defense of two separate lawsuits, “[n]either [of which] involves the
collections of assessments, nor [are] reasonably related to the collection of assessments in
the present action.” Typically, we would agree with Mr. Ford that costs incurred in
separate litigation not related to this collection action cannot be categorized as costs of
collection for purposes of the CCRs. Here, however, Mr. Ford failed to preserve any
objection to specific charges included in the attorney’s fee award.

       As previously discussed, during trial, counsel for the Association attempted to
introduce invoices showing the Association’s $68,018.75 legal bill into evidence.
Counsel for Mr. Ford properly objected, noting that he had not been given sufficient time
to review the invoices. The trial court appropriately allowed Mr. Ford’s counsel an
opportunity to review the bills. Although Mr. Ford asserts that the bills were later entered
“[o]ver the continued objections” of Mr. Ford, we respectfully cannot agree with this
characterization. First, we note that Mr. Ford’s assertion that there was a continuing
objection to the invoices in his appellate brief is not supported by any citation to the
record. Rule 6 of the Rules of the Court of Appeals of Tennessee specifically provides
that:

       Written argument in regard to each issue on appeal shall contain:

       (1) A statement by the appellant of the alleged erroneous action of the trial
       court which raises the issue and a statement by the appellee of any action of
       the trial court which is relied upon to correct the alleged error, with citation
       to the record where the erroneous or corrective action is recorded.
       (2) A statement showing how such alleged error was seasonably called to
       the attention of the trial judge with citation to that part of the record where
       appellant’s challenge of the alleged error is recorded.

                                            - 15 -
       (3) A statement reciting wherein appellant was prejudiced by such alleged
       error, with citations to the record showing where the resultant prejudice is
       recorded.
       (4) A statement of each determinative fact relied upon with citation to the
       record where evidence of each such fact may be found.

R. Tenn. Ct. App. 6(a). Clearly, Mr. Ford failed to comply with Rule 6 in asserting that a
continuing objection was made without providing this Court “with citation to the record
where the erroneous or corrective action is recorded.” Id.

       Our review of the record reveals that no such continuing objection was ever made
to the invoices. It appears from the record that counsel for Mr. Ford indeed objected to
the invoices when they were first introduced. After the recess to allow counsel time to
review the documents, however, the following exchange took place:

       THE COURT: . . . First of all, have you had a chance to look at that
       [Counsel], not as thoroughly as you’d like to, but did you have a chance to
       review it?
       [Mr. Ford’s Counsel]: I think Your Honor stated it exactly correct. For the
       record, I have not had a chance to review it like I would have normally
       reviewed it in the file, but I have reviewed it.

When the witness was subsequently asked about the total amount of attorney’s fees
incurred by the Association, counsel for Mr. Ford did not object to the $68,018.75 figure
reflected in the invoices, despite his argument now that that amount was inflated by fees
associated with other lawsuits. Indeed, at no point during the trial did Mr. Ford or his
counsel assert that certain of the invoices were not properly included in the costs
associated with this action. Where this issue was never called to the trial court’s attention
through a proper contemporaneous objection, we will generally not find error in the trial
court’s failure to separate the charges. See Watson v. City of Jackson, No. W2013-
01364-COA-R3-CV, 2014 WL 4202466, at *5 (Tenn. Ct. App. Aug. 26, 2014) (“It is
well-settled that the failure to raise a contemporaneous objection to the admission of
evidence at the time the evidence is introduced at trial results in waiver of the particular
issue on appeal.”) (quoting McGarity v. Jerrolds, 429 S.W.3d 562, 567 (Tenn. Ct. App.
2013)). Rather, “[a] party . . . who fails to take reasonable steps to cure an error[] is not
entitled to relief on appeal.” Watson, 2014 WL 4202466, at *5 (quoting State Dept. of
Children’s Servs. v. V.N., 279 S.W.3d 306, 319 (Tenn. Ct. App. 2008)).

       Because of Mr. Ford’s lack of objection to specific invoices, even he admits in his
brief to this Court that “[i]t may be that this Court does not have an adequate record
before it to find one way or the other” whether the attorney’s fees awarded include work
done on separate matters. Indeed, even if Mr. Ford’s failure to make specific objections at
trial was excused by the fact that the invoices were not provided to Mr. Ford in a timely
                                           - 16 -
manner, there is simply no justification for Mr. Ford’s failure once again to point out the
specific charges that are not attributable to the underlying litigation. Instead, Mr. Ford
points to only a single invoice as likely unrelated to the subject litigation. Respectfully,
“‘judges are not like pigs, hunting for truffles’ that may be buried in the record, . . . or,
for that matter, in the parties’ briefs on appeal.” Cartwright v. Jackson Capital Partners,
Ltd. P’ship, 478 S.W.3d 596, 616 (Tenn. Ct. App. 2015), perm. app. denied (Tenn. Oct.
16, 2015) (quoting Flowers v. Bd. of Professional Responsibility, 314 S.W.3d 882, 899
n.35 (Tenn. 2010)) (citation omitted). The incubus therefore does not rest on this Court to
comb through the seventy pages of invoices to delineate between charges that were
properly included in this matter and those that were not. Given Mr. Ford’s failure to
timely and properly raise this issue at trial, as well as his failure to delineate which of the
“numerous entries . . . address matters outside the purview of this collections case,” we
conclude that Mr. Ford cannot now argue that improper charges were included in the trial
court’s award.

        Mr. Ford also argues that the trial court erred in awarding the Association
$2,500.00 in overtime and other expenses that the Association asserted it was required to
incur to prosecute this action. As previously discussed, Ms. Moss testified at trial that the
Association incurred considerable expenses beyond the Association’s normal operating
costs because of the time Ms. Moss and her employer were required to expend on this
case. Again, Mr. Ford did not object to either the testimony from Ms. Moss on this
subject or the invoices presented as evidence of the charges. Moreover, Mr. Ford cites no
law suggesting that costs incurred by a management company in the prosecution of a
homeowner’s association’s lawsuit for homeowner’s dues do not constitute costs of
collection. Under the particular circumstances of this case, we decline to rule that the trial
court erred in awarding the Association $2,500.00 in costs incurred in prosecuting this
action.

       Mr. Ford next argues that the trial court erred in awarding the Association
$66,892.25 in attorney’s fees because this amount is unreasonable under the
circumstances. Where a contract provides for attorney’s fees, “the amount of the fee must
be reasonable, even if the contract does not so require.” First Peoples Bank of Tenn. v.
Hill, 340 S.W.3d 398, 410 (Tenn. Ct. App. 2010) (citing Jerry T. Beech Concrete
Contractor, Inc. v. Larry Powell Builders, Inc., No. M2001-02709-COA-R3-CV, 2003
WL 726955 at *3 (Tenn. Ct. App. Mar. 4, 2003)). The trial court is therefore entitled to
exercise its discretion in determining the amount of attorney’s fees to award. Shamblin v.
Sylvester, 304 S.W.3d 320, 331 (Tenn. Ct. App. 2009); Chaffin v. Ellis, 211 S.W.3d 264,
291 (Tenn. Ct. App. 2006); Killingsworth v. Ted Russell Ford, Inc., 104 S.W.3d 530
(Tenn. Ct. App. 2002); Fell v. Rambo, 36 S.W.3d 837 (Tenn. Ct. App. 2000).

      Rule 1.5 of the Rules of Professional Conduct outlines the appropriate
considerations for determining the reasonableness of an attorney fee award. These
considerations include:
                                       - 17 -
       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment by the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services;
       (8) whether the fee is fixed or contingent;
       (9) prior advertisements or statements by the lawyer with respect to the fees
       the lawyer charges; and
       (10) whether the fee agreement is in writing.

Tenn. Sup. Ct. R. 8, RPC 1.5.

       Mr. Ford argues on appeal that the trial court erred in failing to consider the above
factors in awarding the Association more than $60,000.00 in attorney’s fees. Here, the
trial court did make some findings that are relevant to the attorney’s fees award,
including the long duration of the dispute between the parties and the parties’ relative
sophistication. The Association argues that these findings, coupled with Mr. Ford’s
contumacious conduct throughout the proceedings, justify the award in this case.
Respectfully, we cannot agree.

       From our review, the trial court’s ruling makes no mention of many of the factors
outlined under Rule 1.5. While the trial court’s order states that the trial court “is aware”
of the “amount involved” in this case, the trial court provides no specific explanation for
the large attorney’s fee award relative to the small recovery by the Association in this
case. Tenn. Sup. Ct. R. 8, RPC 1.5(4). Additionally, although the invoices contained in
the record on appeal reflect charges up to $300.00 per hour, the trial court made no
finding as to “the fee customarily charged in the locality for similar legal services[.]”
Tenn. Sup. Ct. R. 8, RPC 1.5(3). Most importantly, neither the trial court’s oral ruling,
nor its written order, contains any finding that the award is reasonable under the
circumstances. As we have explained:

       When the trial court has exercised its discretion in light of the appropriate
       factors and found the fee to be reasonable, we simply review for abuse of
       discretion. . . . Where, however, there is no finding that the fee is
       reasonable, and no way to ascertain whether the court made the award in
       light of the appropriate factors, there is no way for us to accord the normal
       deference to the trial court.

                                           - 18 -
First Peoples Bank, 340 S.W.3d at 410. Where this Court is unable to discern whether
the trial court actually evaluated the amount of the fee to see if it is reasonable in light of
the appropriate factors, the correct approach is to vacate the award and “remand [the]
case to the trial court for a new determination of an attorney’s fee award under [Supreme
Court Rule 8, RPC 1.8] and the applicable case law.” Ferguson Harbour Inc. v. Flash
Market, Inc., 124 S.W.3d 541, 553 (Tenn. Ct. App. 2003). Because the trial court’s oral
and written rulings provide this Court with no illumination as to whether it considered the
reasonableness of the requested fee in light of the factors outlined in Rule 1.5, we must
likewise vacate and remand this case with instructions to consider the reasonableness of
the fee awarded under the circumstances of this case and the applicable factors.

                                        CONCLUSION

       The judgment of the Circuit Court of Shelby County is affirmed in part, vacated in
part, and remanded to the trial court solely to determine whether the $66,892.25
attorney’s fee award is reasonable in light of the appropriate factors. Costs of this appeal
are taxed one-half to Appellant Kelvin Ford, and his surety, and one-half to Appellee
Southwind Residential Properties Association, Inc., for all of which execution may issue
if necessary.



                                                     _________________________________
                                                     J. STEVEN STAFFORD, JUDGE




                                            - 19 -